               Case 4:19-cv-06009-HSG Document 48 Filed 10/02/20 Page 1 of 2




 1

 2                     UNITED STATES DISTRICT COURT
 3                    NORTHERN DISTRICT OF CALIFORNIA
 4
     LORI DEW, G.V., a minor, by and Case No.: 4:19-CV-06009 HSG
 5
     through his guardian ad litem,
 6   MARYANNE GOULD, W.V., a minor,
 7   B.V., a minor, L.V., a minor, T.C., a
 8
     minor, by and through their guardian ad
     litem, MARILYN CORPUS, in each case ORDER
 9
     both individually and as successors-in-
10   interest to the ESTATE OF BRANDON
11   VIRTUE, Deceased,
12
        Plaintiffs,
13

14
        vs.

15   CITY OF SEASIDE, CHIEF ABDUL
16   PRIDGEN, MANUEL FERNANDEZ
     and DOES 1 THROUGH 100,
17
     INCLUSIVE,
18

19
         Defendants

20

21
     Based on the stipulation of the parties and for good cause shown, it is hereby
22

23   ordered that:
24
              1. The deadline for Close of Fact Discovery be moved from September 30,
25

26   2020 to November 30, 2020 for 1) the subpoena of records of Sand City Police
27

28                                    ORDER
             Case 4:19-cv-06009-HSG Document 48 Filed 10/02/20 Page 2 of 2




 1
     records for, among other things, body camera recordings and incident reports; 2)
 2   the deposition of Sgt. Bushnell of Sand City Police Department; 3) Defendant’s
 3
     Special Interrogatories, Set One served on or about September 28, 2020; and 4)
 4

 5   records or depositions sought after a review of the officer personnel records or
 6
     internal affairs investigation records anticipated to be produced on or before
 7

 8   October 16, 2020. Discovery will not be extended for any other item.
 9
           2.     The deadline to Exchange Opening Expert Reports be moved from
10
     October 16, 2020 to October 30, 2020.
11

12         3.     The Close of Expert Discovery be moved from January 12, 2021 to
13
     January 26, 2021.
14

15         4.     The Dispositive Motion Hearing Deadline be moved from February

     19, 2021 to March 4, 2021 at 2:00 p.m.
16

17

18
           5.     All other dates and deadlines set in the Scheduling Order (Docket
19   #41) on March 25, 2020 remain.
20
           IT IS SO ORDERED.
21

22

23
     Dated: 10/2/2020

24                                   By:
25                                          HAYWOOD S. GILLIAM, JR.
                                            United States District Judge
26

27

28                                   ORDER
